 
 
EXHIBIT 10.1

 
 
 
July 1, 2010
 
LEASE AGREEMENT
 
MCVT,Inc./Goldberg Brothers Real Estate LLC
 
    40 Eastern Avenue, Malden, Massachusetts 02148
 
This lease is made and shall be effective this 1st day of July, 2010 by and
between the Goldberg Brothers Real Estate LLC, a Delaware Company, Steven J.
Goldberg and William H. Goldberg, Co-Managers, whose current business address is
7 Rantoul Street, Suite 100 B, Beverly, Massachusetts, 01915, ("Landlord") and
MVCT, Inc., a Delaware Corporation, whose current business address is 40 Eastern
Avenue, Malden, Massachusetts, 02148-9104, ("Tenant") and shall bind and inure
to the benefit of their respective representatives, successors and assigns.
 
Tenant hereby attests, warrants and affirms that Edward R. Spadoni, President
has the authority to execute this Lease on behalf of Tenant and bind Tenant to
the terms hereof.
 
Landlord hereby attests, warrants and affirms that Steven J. Goldberg and
William H. Goldberg, as Co-Managers have the authority to execute this Lease on
behalf of Landlord and bind Landlord to the terms hereof.
 
1. PREMISES:
 
In consideration of the rent to be paid by Tenant, Landlord hereby does let,
lease and demise unto Tenant 22,767+/- square feet of commercial space, ("the
Leased Premises") situated within the building addressed 30-40 Eastern Avenue,
Malden, Massachusetts, 02148, (the "Building") together with the right to use in
common with others entitled thereto, the Building’s common utility pipes,
utility service connections, area entrances and exits, access ways for the
purpose of providing utility and other services and access to and from the
Leased Premises, providing such uses do not unreasonably interfere with other
Tenant’s normal business operations.
 
Landlord shall be 100% responsible to ensure the building is reasonably ADA
compliant.
 
Landlord shall be responsible for the cost to meet all code requirements
applicable to the building unless said code requirements changes is due to
Tenant’s density of personal or installation of equipment specific to Tenant’s
business needs that triggers updating and/or expansion of the buildings safety
or monitoring equipment.
 
The Leased Premises are specifically identified with type of use permitted
hereby with respect to each unit and useable square footage as follows:
 

Unit  Square footage   F-104a  1,262 +/- Sq Ft  Computer use S-201   10,051 +/-
Sq Ft   Office use T-301  10,051 +/- Sq Ft   Office use B-101  1,200 +/- Sq
Ft    Storage use BB-101 203 +/- Sq Ft   Storage use

 
Tenant’s total useable office area is 20,102+/- Square Feet.
Tenant’s total useable computer area is 1,262+/- Square Ft.
Tenant’s total useable storage area is 1,403+/- Square Feet.
Tenant’s useable square footage was determined by measuring to the centerline of
all of Tenant's exterior/perimeter walls and includes Tenant's proportional
share of the common areas of this building.

 
 
1

--------------------------------------------------------------------------------

 
 
2. TERM AND BASE RENT:
 
Tenant covenants and agrees to pay rent to Landlord at Landlord’s mailing
address (Goldberg Brothers Real Estate LLC, 7 Rantoul Street, Suite 100 B,
Beverly, Massachusetts, 01915) or to such person or entity at such other address
as Landlord may from time to time direct in writing.  All monetary payments to
Landlord are to be made payable to the Goldberg Brothers Real Estate LLC.
 
Tenant’s lease term is for a seven year period commencing July 1, 2010 and
expiring June 30th 2017.
 
Tenant shall pay Landlord a MINIMUM base rent of Two Million One Hundred and
Sixty One Thousand One Hundred and Eighty Five U.S. Dollars ($2,161,185.93) and
Ninety-Three Cents payable in monthly installments as follows;
 

 
     
Monthly
     
 
Annually
 
07/01/10 - 06/30/11
 
$
25,017.70
   
$
300,212.40
 
07/01/11 - 06/30/12 
 
$
25,017.70
   
$
300,212.40
 
07/01/12 - 06/30/13 
 
$
25,017.70
   
$
300,212.40
 
07/01/13 - 06/30/14  
 
$
25,017.70
   
$
300,212.40
 
07/01/14 - 06/30/15  
 
$
25,017.70
   
$
300,212.40
 
07/01/15 - 06/30/16 
 
$
27,533.08
   
$
330,396.97
 
07/01/16 - 06/30/17  
 
$
27,533.08
   
$
330,396.97
 
Lease Term Total Base Rent:
         
$
2,161,185.93 
                   

 
Tenant’s rental payment was determined as follows:
 
Sq Ft  
     
Type
     
Rent PSF 
     
 
Mo. Rent  
     
 
Yearly Rent 
 
20,102
 
office 
 
$
13.4930
   
$
22,603.02
   
$
271,236.29
 
1,262  
 
Computer 
 
$ 
13.4930
   
$ 
1,419.01
   
$
17,028.17
 
1,403 
 
Storage 
 
$  
8.5160
   
$ 
995.67
   
$
11,948.00
                 
$
25,017.70
   
$
300,212.40
 

 
However, Landlord expressly agrees, Tenant’s monthly base rental payment for the
June 1 2017 – June 30, 2017 period shall be reduced by Seventeen ($17,000.00)
Thousand Dollars.
 
In addition to the above base rental obligations, Tenant on the first of each
month for the period July 1, 2010 – December 31, 2010 shall pay Landlord as
additional rent for the use of the 8,957+/- square feet of first floor office
space within Office Suites F-101, F-102, F-103 and F-104 a total Sixty Thousand
Four Hundred and Twenty Eight ($60,428.40) dollars and Forty Cents payable in
monthly installments of Ten Thousand Seventy One dollars ($10,071.40) and Forty
Cents.
 
Notwithstanding the above, should Landlord during the rental period of 7/1/10 –
12/31/10 lease any of these first floor office suites to a third party, then
Tenant’s rental obligations to Landlord shall be reduced by same amount of
rental payment Landlord receives from the third party Tenant(s) for this 7/1/10
– 12/31/10 rental period less Landlord’s actual out of pocket monetary payments
to third parties for real estate commission and or legal costs (transactional
costs) to lease these office suites.
 
           All Base Rent shall be due on the first day of each month in
advance.  If this lease shall commence on any day other than the first day of
the month, then that month’s Base Rent shall be pro-rated so all future monthly
rents will be due on the first of the month.
 
Tenant shall immediately pay to Landlord a penalty of One Hundred ($100.00)
Dollars each time that Tenant issues and delivers to Landlord a check or draft
that is not honored for any reason or returned for insufficient funds by
Tenant’s financial institution.  If Tenant does not pay this penalty and replace
said "bounced check" within Ten (10) days of written notification from Landlord
then such inaction by Tenant shall be considered a material breach of this lease
which may result in its early termination.
 
Should Landlord not receive Tenant’s monthly rental Payment "in hand" on or
before the 10th day of the month, then Tenant shall pay to Landlord as
additional rent, a late penalty fee of Five Hundred ($500.00) dollars.  If
Tenant does not pay this late fee and past due rent within Ten (10) days after
Tenant’s receipt of written notification from Landlord, such inaction by Tenant
shall be considered a material breach of this lease which may result in its
early termination.
 
2

--------------------------------------------------------------------------------

 
 
3. OPTION TO EXTEND LEASE TERM:
 
Tenant shall have the right to extend the Lease Term with respect to all space
leased hereunder for one additional THREE (3) year term (07/01/17 – 06/30/20,
the "Option Period") provided Tenant meets and adheres to the following
conditions:
 
 
A:
Tenant sends and Landlord receives "in hand" on or before 5:00 PM October 1 2016
written notice via certified mail, return receipt requested or by
nationally-recognized overnight delivery service providing a receipt for
delivery, a notice evidencing Tenant’s intent to exercise Tenant’s right to
extend the Lease Term for the Option Period.

 
 
B:
At the time of exercising this option, Tenant must be in conformance and in good
standing in all material aspects, obligations and conditions under this lease.

 
 
C:
During the Option Period, all terms, covenants, conditions and provisions of
this Lease shall remain in full effect and force except Tenant’s Monthly Base
Rent during this Option Period shall be the then "Current Market Rent" for the
Leased Premises less five (5.00%) percent.

 
The phrase "Current Market Rent" shall mean the rental and all other monetary
payments and escalations that Landlord could obtain from a third party desiring
to lease space in the Malden Commercial Market for the period July 1, 2017
through June 30, 2020, taking into account the type of building, the size, use,
location, floor levels and then condition of the demise premises, the quality of
construction of the building and of the demised premises, the services provided
under the terms of the proposed lease, including without limitation any special
rights there under, the rental then being attained for new leases of space
comparable to the demised premises in the Malden commercial market and all other
factors that would be relevant to a third party desiring to lease the demised
premises; provided however that no reduction, deduction or allowance for the
construction of lessee improvements shall be taken into account in determining
Current Market Rent.  Upon Tenant’s election to extend the Lease term, on or
before July 1, 2016, Landlord may, at its election, initially designate "Current
Market Rent" by written notice to Tenant, this notice shall be accompanied by
data to support such designation (the "Designation"). If Tenant disagrees with
the Designation, Tenant shall notify Landlord within fifteen (15) days after
such Designation, of such disagreement in writing.
 
In the event that the parties hereto disagree as to the Current Market Rent,
each party shall, within thirty (30) days after the date of notice by Tenant,
appoint an appraiser.  Each appraiser so appointed shall be instructed to
determine independently the Current Market Rent for the option term.  If the
difference between the amounts so determined by such appraisers shall not exceed
ten percent (10%) of the lesser of such amounts, then the Current Market Rent
shall be an amount equal to fifty percent (50%) of the combined total of the
amounts so determined.  If the difference between the amounts so determined
exceeds ten percent (10%) of the lesser of such amounts, then such two (2)
appraisers shall have ten (10) days thereafter to appoint a third appraiser, but
if such appraisers fail to do so within such ten (10) day period, then either
Landlord or Tenant may request the American Arbitration Association or any
successor organization thereto to appoint an appraiser within ten (10) days of
such request, and both Landlord and Tenant shall be bound by any appointment so
made within such ten (10) day period.  If no such appraiser shall have been
appointed within such ten (10) days either Landlord or Tenant may apply to any
court having jurisdiction to have such appointment made by such court.  Any
appraiser appointed by the original appraiser, by the American Arbitration
Association or by such court shall be instructed to determine the Current Market
Rent in accordance with the definition of such term contained herein and within
twenty (20) days after its appointment.  If the third appraisal shall exceed the
higher of the first two (2) appraisals, the Current Market Rent shall be the
higher of the first two (2) appraisals;  if the third appraisal is less than the
lower of the first two (2) appraisals, the Current market rent shall be the
lower of the first two (2) appraisals.  In all other cases, the Current Market
Rent shall be equal to the third appraisal.  All such determinations of the
Current Market Rent shall be final and binding upon Landlord and Tenant as the
Current Market Rent for the applicable effective date.  Notwithstanding the
foregoing, if either party shall fail to appoint its appraiser within the thirty
(30) day period specified above (such party being referred to herein as the
"failing party"), the other party may serve notice on the failing party
requiring the fail party to appoint its appraiser within ten (10) days of the
giving of such notice.  If the failing party shall not respond by appointment of
its appraiser within said ten (10) day period, then the appraiser appointed by
the other party shall be the sole appraiser whose determination of the Current
Market Rent shall be binding and conclusive upon Landlord and Tenant.  This
provision for determination by appraisal shall be specifically enforceable to
the extent such remedy is available under applicable law, and any determination
hereunder shall be final and binding upon the parties except as otherwise
provided by applicable law.  Each party shall pay for the fees and expenses of
the appraiser appointed by it, but the fees and expenses of the third appraiser
shall be shared equally by the parties.  All appraisers appointed hereunder
shall be MAI appraisers, so-called.
 
 
 
3

--------------------------------------------------------------------------------

 
4. HOLD-OVER BY TENANT:
 
In the event that Tenant fails to deliver up the Leased Premises to Landlord at
the end of the Lease Term in accordance with the terms hereof, Tenant shall be
liable to Landlord for all of the following, without set off or reduction in any
manner:
 
A:           All of Landlord's actual damages resulting from such hold-over as
supported by reasonable written documentation evidencing such damages;
 
B:           A penalty equal to one and one-half (1 1/2) times Tenant's then
daily calculated rental rate per day for each day, or portion of a day, after
the date on which this Lease terminates during which Tenant or its employees or
agents occupies any portion of the Leased Premises. Tenant shall be deemed to
occupy the Leased Premises under either of the following circumstances: (1) the
presence in the Leased Premises of the Tenant or Tenant's employees or agents,
(2) the material presence in the leased premises or portions thereof of
furniture or equipment belonging to the Tenant or its employees or agents.
 
C:           Any additional relief awarded to the Landlord in any judicial
proceeding regarding this Lease or Tenant's occupation of the Leased Premises.
 
5. REAL ESTATE TAXES:
 
For the period January 1, 2010 – December 31, 2010, Tenant agrees to pay to
Landlord within thirty (30) days of receipt of notice thereof EIGHTY TWO AND
FORTY FIVE Hundredths percent (82.45%) of any increase in the real estate taxes
over Tenant’ Base Real Estate Taxes for the property addressed 30-40 Eastern
Avenue, Malden, MA, 02148, (the Property).  Landlord warrants and represents
that the Leased Premises contains no less than EIGHTY TWO AND FORTY FIVE
Hundredths (82.45%) percent of the total square footage of the Building.
 
The Base Real Estate Taxes for the period January 1 2010 to December 31, 2010
shall be the $44,135.99 in real estate taxes assessed by the City of Malden for
the 2005, (July 1, 2004 - June 30 2005) fiscal tax year.
 
 For the period January 1, 2011 – June 30, 2012, Tenant agrees to pay to
Landlord within thirty (30) days of receipt of notice thereof FIFTY NINE AND
TWENTY NINE Hundredths percent (59.29%) of any increase in the real estate taxes
over Tenant’ Base Real Estate Taxes for the property addressed 30-40 Eastern
Avenue, Malden, MA, 02148 (the Property). Landlord warrants and represents that
the Leased Premises contains no less than FIFTY NINE AND TWENTY NINE Hundredths
percent (59.29%) of the total square footage of the Building.
 
The Base Real Estate Taxes for the period January 1, 2011 to June 30th 2012
shall be the $44,135.99 in Real Estate taxes assessed by the City of Malden for
the 2005, (July 1, 2004 - June 30 2005) fiscal tax year.
 
For the period JULY 1, 2012 – June 30, 2017, Tenant agrees to pay to Landlord
within thirty (30) days of receipt of notice thereof FIFTY NINE AND TWENTY NINE
Hundredths percent (59.29%) of any increase in the real estate taxes over
Tenant’ Base Real Estate Taxes for the property addressed 30-40 Eastern Avenue,
Malden, Massachusetts, 02148 (the Property). Landlord warrants and represents
that the Leased Premises contains no less than FIFTY NINE AND TWENTY NINE
Hundredths percent (59.29%) of the total square footage of the Building.
 
The Base Real Estate Taxes for the period July 1st 2012 to June 30th 2017 shall
be the taxes assessed by the City of Malden for the 2012, (July 1, 2011 - June
30 2012) fiscal tax year.
 
In the event of any abatement of real estate taxes at any time, Landlord shall
immediately notify Tenant in writing and Tenant’s real estate tax payment due
hereunder shall be reduced or if already paid in full for the relevant period,
the difference between the amount so paid by Tenant and the amount due shall be
reimbursed to Tenant within thirty (30) days after Landlord receives such
abatement. Landlord shall be entitled to deduct from the whole of the taxes
abated Landlord’s reasonable expenses, including reasonable professional fees
spent by Landlord in the obtaining of such abatement, in calculating any
adjustment in the amount due from Tenant or to be refunded to Tenant under this
provision.
Landlord shall provide Tenant complete detail of any expenses of Landlord in
procuring said abatement.
Tenant is fully responsible for taxes assessed on Tenant’s personal property and
equipment within the Leased Premises.
 
 
4

--------------------------------------------------------------------------------

 
 
6. OPERATING EXPENSE ESCALATIONS:
 
For the period January 1, 2010 – December 31, 2010, Tenant shall pay to Landlord
as additional rent hereunder when and as designated by notice in writing by
Landlord, EIGHTY TWO AND FORTY FIVE Hundredths percent (82.45%) of any increase
in Landlord's operating expenses over those incurred during the calendar year
period commencing January 1, 2005 and ending December 31, 2005, which for the
above reference time period shall be Tenant's base year (referred to herein as
the "Base Year").
 
For the period January 1, 2011 – June 30, 2012, Tenant shall pay to Landlord as
additional rent hereunder when and as designated by notice in writing by
Landlord, FIFTY NINE AND TWENTY NINE Hundredths percent (59.29%) of any increase
in Landlord's operating expenses over those incurred during the calendar year
period commencing January 1, 2005 and ending December 31, 2005, which for the
above reference time period shall be Tenant's base year (referred to herein as
the "Base Year").
 
For the period July 1, 2012 – June 30, 2017, Tenant shall pay to Landlord as
additional rent hereunder when and as designated by notice in writing by
Landlord, FIFTY NINE AND TWENTY NINE Hundredths percent (59.29%) of any increase
in Landlord's operating expenses over those incurred during the calendar year
period commencing January 1, 2012 and ending December 31, 2012, which for the
above reference time period shall be Tenant's base year (referred to herein as
the "Base Year").
 
For this provision, operating expenses are defined as all reasonable expenses of
Landlord in the maintenance, repair and operation and management of the property
for the benefit or protection of all property, Tenants and Owners thereof
consistent with past practices.
 
Capital improvements, reimbursed expenses, interest, and expenses related to
mortgaging of the Property or extension of any mortgage financing shall not be
considered operating expenses under this provision.  Additionally operating
expenses shall also exclude any costs related to leasing or marketing of vacant
office space and any costs reimbursed by Tenant.
 
For calculating Landlord’s annual operating expenses for the
Property.  Landlord’s operating expenses shall include, but are not limited to,
the following categories with descriptions:
 
Heat:
Fuel necessary to heat the entire Building.
 
Hot Water:
Fuel necessary to provide hot water to all bathroom areas within the Building.
 
Air Conditioning:
Electric power necessary to air condition all applicable interior areas of the
Building, unless served by a separate system maintained by any Tenant.
 
City Water and Sewage:
Public water and sewage charges for the property.
 
Off-Street Parking:
Cost to rent and maintain all parking lot(s) used by all Tenant's of the
Property.
 
Landscaping:
Costs for grass cutting, shrub maintenance, tree pruning, watering, etc.
 
Exterior Maintenance:
Costs for maintaining and repairing all exterior areas of the property.
 
Snow Removal:
Costs to shovel, plow, sand, salt, and remove said snow off-site from the
parking lots and exterior common entryway areas servicing this property.
 
 
5

--------------------------------------------------------------------------------

 
Common Area Janitorial:
Costs to clean and maintain the interior common areas of the  Building.
 
Common Area Janitorial Supplies:
Costs of all supplies and materials to clean and maintain the interior common
areas of the Building.
 
Rubbish:
Cost to remove all rubbish and debris off-site from the Building and rental fees
for a dumpster(s) for use by all Tenants or by Landlord in maintaining the
Building.
 
On-Line Alarm System:
Cost of maintaining, repairing and monitoring as necessary all electronic common
area security systems for the protection of the common areas of the Building.
 
On-Site Security Person:
Costs of providing one (1) on-site security person from 4:30 P.M. to 8:30 P.M.
(four hours per business day) Monday through Friday excepting holidays from
October 1st of each calendar year through March 31st in the following calendar
year.
 
Insurance:
Cost of obtaining reasonable property insurance and liability insurance
primarily protecting the Building, the Property and its owners.
 
Energy Management System(s):
Cost of the maintenance, repairing and monitoring as necessary the energy
management system which serves the entire building.
 
Professional Fees:
Costs reasonably incurred for the reporting of taxes and legal fees and other
reasonable fees associated with the on-going operations of the Building and
Property.
 
Elevator:
Costs of the contractual maintenance, all inspection fees and necessary repairs
for the elevator serving the Building.
 
Repairs and Maintenance:
Costs under contractual agreements or otherwise to maintain and repair all
physical, mechanical, electrical, HVAC or other systems serving the entire
property.
 
Within thirty (30) days of Landlord billing Tenant for reimbursement from Tenant
for any expenses described above, Tenant shall have the right, with written
notice to Landlord, to request Landlord provide Tenant reasonable written
evidence detailing any expenses billed to Tenant.
 
Should this lease be in effect with respect to only a portion of any calendar
year, Tenant's responsibility under this  provision shall be pro-rated to
accurately reflect Tenant's precise period of occupancy when calculating any
monies Tenant may owe to Landlord under this provision.
 
Tenant's obligations to pay operating expenses as additional rent for Tenant's
period of occupancy in Tenant's final lease year shall survive the expiration of
the Lease Term.
 
On or about February 1st of each year, Landlord shall provide Tenant with the
previous year’s operating expense and real estate tax amounts.
 
Tenant shall pay Landlord any amount owed under this provision within thirty
(30) days of receipt of the bill from Landlord and any such amount owed shall be
considered additional rent under this lease.
 
Tenant, by written request to Landlord, within one year of the date of invoice
shall have the right to reasonably audit Landlord’s books pertaining to the
expense(s) within said invoice to verify the accuracy of the monies Landlord had
billed Tenant.
 
Tenant shall be responsible for all audit expenses.
 
 
6

--------------------------------------------------------------------------------

 
7. JANITORIAL SERVICES:
 
Landlord will provide Tenant the following janitorial services with supplies:
 
DAILY: (Monday - Friday but excluding holidays)
 
1: OFFICES:
 
a:
Empty all trash receptacles. Change liners as necessary.

 
b:
Wipe and dust all furniture surfaces.

 
c:
Vacuum all carpet surfaces, paying particular attention to corners edges and
under exposed furnishings.

 
d:
Sweep and vacuum all non-carpeted floors.

 
e:
Wipe down all finger prints off doors and door frames.

 
f:
Remove Rubbish to designated disposal area.



2: KITCHEN:
 
a:
Wipe down all tables and chairs.

 
b:
Wipe down all cabinets and counters.

 
c:
Clean sink area.

 
d:
Wipe down all appliances, including the interior of microwave.

 
e:
Sweep and wash flooring.



3: BATHROOMS:
 
a:
Clean and disinfect all bathroom fixtures.

 
b:
Replenish supplies (paper towels, toilet paper, soap, etc.)

 
c:
Wipe down walls and paper dispensers.

 
d:
Sweep and wash flooring using a disinfectant solution.

 
e:
Empty all waste receptacles, change liners daily.

 
f:
Clean and polish all mirrors and bright work.



WEEKLY:
 
a:
Wash all non-carpeted flooring.  Tenant is responsible to remove all paper
products and/or other belongings that could be reasonably determined to be
damaged if the Cleaning Service washes and/or waxes Tenant's "Mail room"
flooring.

 
b:
Wipe and clean all glass wall inserts.

 
c:
Police/clean debris from rear lot and front sidewalk.



QUARTERLY:
 
a:
Wax all non-carpet floor areas:



YEARLY:
 
a:
Vacuum all ceiling vents.

 
b:
Dust all ceiling light fixtures.


 
 
7

--------------------------------------------------------------------------------

 
           
The above described janitorial services shall be performed for Tenant's 2nd and
3rd floor lease premise office areas.  Landlord shall be responsible for all
common area janitorial services.
 
Any and all additional janitorial services shall be at Tenant's expense and
shall be scheduled through Goldberg Properties Management Inc.
 
Landlord solely reserves the right, at any time, to change cleaning services, if
in Landlord's reasonable determination such change is appropriate, after notice
to Tenant of the proposed change.  At any time after such change, Tenant shall
have the option, exercised by notice to Landlord, to cause to be performed
Landlord’s janitorial obligations within the Leased Premises as set forth above,
by a contractor or service of Tenant’s selection, at Tenant’s expense.  In the
event Tenant so elects, the rent for the entire Leased Premises shall be
decreased by $1.00 per square foot of office space therein, for the then
remainder of the Lease Term.
 
Janitorial Expense Escalations:
 
To accurately reflect Landlord's and Tenant's agreement pursuant to Section 6
and as Landlord is providing interior Lease Premises janitorial services only to
Tenant, Tenant shall pay to Landlord as additional rent hereunder one hundred
(100.00%) percent of any increase in Landlord's reasonable costs for performing
the above described janitorial services over those costs incurred during the
base Year, provided that this provision shall not apply to any services or
supplies associated with (i) common area janitorial services or (ii) services
provided benefitting other tenants of the Building.
   
Not withstanding the above, Tenant shall be responsible also for its
proportional share pursuant to Section 6 of any increase in reasonable costs for
the janitorial expenses associated with the common areas of this property.
 
8. COMMON AREAS:
 
Tenant shall have the shared right of use and access to the common area
bathrooms, staircases, hallways, elevators, lobbies, driveway, parking lot(s)
etc., within and outside of the Property.  Tenant understands this right shall
be contingent upon Tenant not being in material default under the terms of this
Lease.
 
9.  PARKING:
 
Landlord, at no charge shall provide Tenant three (3) parking spaces per 1,000
sq ft or portion thereof of office space Tenant Leases.  However, Tenant
understands this does not include the computer room, basement or storage areas.
 
Upon Tenant executing this Lease Agreement, Tenant shall now be leasing
20,102+/- square feet of office space. Accordingly, Landlord shall provide to
Tenant sixty (60) parking spaces at no base charge to Tenant. These parking
spaces shall be within the rear parking lot, the MBTA parking lot or any other
parking lot within five hundred (500) feet of the Property.
 
Tenant understands that Landlord shall have the right to allocate which parking
spaces Tenant shall have use of. Tenant further agrees, should Landlord request
it, to provide Landlord registration number, year, color and make of the cars
which will be using Tenant's parking spaces.
 
Notwithstanding the above, Tenant shall have the exclusive right to use the
corresponding percentage of parking spaces in the rear lot to the percentage of
the building Tenant occupies.  Said calculation shall not include the parking
spaces in this lot exclusively allocated to customer/visitor parking.
 
During this lease term, Tenant shall reimburse Landlord as additional rent, on a
monthly basis,  Landlord’s costs to lease, on Tenant‘s behalf, from the Malden
Redevelopment Authority THIRTY (30) parking spaces in the lower parking lot
immediately behind the lease premises. Currently the MRA price to Landlord for
these parking spaces is $55.00 per parking space per month.
 
 
 
8

--------------------------------------------------------------------------------

 
10. PERMITTED USE:
 
Tenant covenants and agrees that Tenant shall occupy and use the Leased Premises
throughout the Lease Term or any renewals or extensions thereof, including any
period of holding over, only for professional or general office use.
 
11. TENANT'S ADDITIONAL COVENANTS:
 
Tenant covenants and agrees at Tenants sole cost and at all times during the
course of the Lease Term and any such future terms of occupancy by Tenant of the
Leased Premises or any part thereof:


 
A.
To conduct Tenant's business at all times in a professional and reputable
manner.



 
B.
To comply with all governmental rules and regulations related to the storage and
disposal of refuse; to store all trash and refuse within the Leased Premises or
within the dumpster located in the rear parking lot area of the Property.

 
 

After each use of the dumpster, Tenant shall make sure the wooden gate accessing
this dumpster is closed and secured.  Tenant, further agrees to place Tenant's
trash and refuse only inside the dumpster and not on the ground around said
dumpster.


Tenant's use of this dumpster is for reasonable use only (normal daily business
operations, which term shall specifically exclude disposal of any furniture or
bulk items).  If Tenant's use becomes unreasonable as reasonably determined by
Landlord, then Tenant shall reimburse Landlord for such excess use.


 
C.
Not to use the Leased Premises in a manner which shall be unlawful, improper,
noisy, odorous or offensive to the other Tenants within the Building and not to
use  the Leased Premises in any way that shall be contrary to any law or any
municipal by-law of the City of Malden.  Tenant agrees that Landlord has made no
representation or warranties with respect to the Tenant's intended use of the
leased premises.



 
D.
To comply promptly with all applicable laws, rules, regulations, ordinances,
requirements, or orders of public authorities, the Board of Fire Underwriters,
and similar organizations except when the Landlord is responsible for compliance
therewith under the terms and conditions of this Lease.



 
E.
Not to make any use of the Leased Premises which shall invalidate or increase
the cost of the Landlord's insurance, nor use any advertising medium which may
constitute a nuisance; nor do any act tending to injure the reputation of the
property.



 
F.
To be responsible for all maintenance and repairs within the interior of the
Leased Premises.  Landlord shall be responsible for structural repairs and any
equipment that is the Landlord's obligation to maintain pursuant to Section #
14. Tenant's responsibility shall include without limitation, electrical,
plumbing, windows, doors, and any interior improvements serving the Leased
Premises exclusively.  At the end of Tenant's occupancy, Tenant shall surrender
the Leased Premises in the same condition as at the commencement of Tenant’s
occupancy, reasonable wear and tear only excepted.



 
G.
Not to overload or deface the Leased Premises.



 
H.
To save harmless and to indemnify Landlord from and against any and all
liability, costs and expenses for damages, losses, injuries, or death to persons
or losses to property as a result of Tenant's occupation of the Leased Premises
excepting only those arising from any omission, negligence or willful misconduct
of Landlord or its employees, vendors, other Tenant’s or Agents, such
indemnification to include Landlord's reasonable attorney's fees and
costs.  Tenant agrees to maintain commercial general liability insurance on the
Leased Premises protecting both Landlord and the Tenant, and shall furnish the
Landlord a certificate showing such to Landlord on an annual basis a certificate
showing such insurance to be in force.  The amount of such public liability
insurance shall be a minimum of $1,000,000.00 dollars per occurrence and
$2,000,000.00 in the aggregate.

 
In addition, Landlord recommends this policy have a plate glass and door
endorsement, for the Tenant is responsible for repairing and replacing any
broken glass, doors and frames within or providing access to the Leased Premises
which for any reason may occur other than by Landlord's fault.



 
I.
To understand and agree Tenant's furnishings, fixtures, equipment, effects, and
property of every kind, in the Building shall be at the sole risk and hazard of
Tenant. If all or any part thereof shall be destroyed or damaged by fire, water,
or any other casualty, or by leakage or bursting of water pipes, or any other
pipes, by theft or from other cause, no part of such loss is to be charged to or
be borne by Landlord unless such damage was caused by the negligence or willful
misconduct of Landlord.



 
J.
Not assign this lease, nor sublet in whole or any portion of the Leased
Premises, nor permit the use of all or any part of the Leased Premises by
persons other than the Tenant, its servants and agents, without the written
consent of the Landlord.  Any such assignment, sublease or permission to occupy
without such consent shall be a material breach of this Lease by Tenant,   and
at the option of the Landlord, entitle Landlord to terminate this
Lease.  Landlord's permission to assign, sublease or permit occupancy of the
Leased Premises by others shall not be unreasonably withheld or delayed.



Any assignment to any parent, subsidiary or affiliate of Tenant shall not be
deemed as assignment hereunder for purposes of requiring Landlord’s
approval.  Affiliate shall mean any business entity controlling, controlled by
or under common control with Tenant, and any entity or person which may come to
own a controlling portion (fifty one percent 51%) or more of Tenant’s assets or
the ownership interest in Tenant.


Notwithstanding the above, neither Tenant nor any assignee, whether or not an
Affiliate shall be relieved of Tenant’s obligations hereunder, as a result of
any such assignment, sublease or permission to occupy the Leased Premises.


If either Tenant or Landlord engages a real estate broker to procure a
substitute Tenant or Subtenant in accordance with the terms hereof to lease any
or all of the 22,767 sq ft of commercial space Tenant is leasing, Tenant shall
be responsible for the real estate commission payable to such real estate broker
on account of such substitute Tenant's or Subtenant's occupancy of the Leased
Premises (or any portion thereof) for the period commencing as of the effective
date of such assignment or sublease through the last day of the term of this
Lease Term.  Thereafter, Landlord shall be reasonably responsible for the
remaining portion of said standard and reasonable real estate commission.
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
K.
Not to make any alterations, installations, (other than trade fixtures) or
additions to the Leased Premises, nor permit the painting, or placing of signs,
awnings, flagpoles, or various types of advertisement media or the like in, or
about the Leased Premises, without on each occasion obtaining the prior written
permission of Landlord, which shall not be unreasonably withheld or delayed.

 
 
L.
To pay promptly when due, excluding the $12,000.00 credit provided by Landlord,
the entire cost of any alterations or improvements, including the lobby area
sight window, painting of lobby area walls and common area directory signage, in
the Leased Premises undertaken by Tenant and to bond against or discharge any
liens for labor or materials in connection therewith within thirty (30)
days after a request by Landlord; to procure all necessary permits before
undertaking such work; and to do all such work in a good and workmanlike manner,
employing materials equal in quality to those used in Landlord's work and to
comply with all governmental requirements in connection with such improvements.

 
 
M.
To discharge (by payment or by filing of the necessary bond or otherwise) any
mechanics, materialman's or other liens against the Leased Premises or the
Landlord’s interest therein, which liens may arise out of any payments due, or
purported to be due, for any labor, services, materials, supplies, or equipment
alleged to have been furnished to or at the request of Tenant in, upon, or about
the leased premises.

 
 
N.
Upon Landlord providing Tenant reasonable oral notice (not less than 24 hours in
advance),to permit Landlord during business hours to enter to view the Leased
Premises or to show the same to prospective purchasers, lenders, Tenants, agents
of  Landlord, or repair personal.  If an emergency arises, in Landlord's
reasonable determination, Landlord shall have the right of access at any time to
rectify such emergency.

 
 
O.
To remove at the termination of this Lease or occupation of the Leased Premises,
all Tenant’s goods and effects from the Leased Premises which are not the
property of the Landlord, and to yield up to Landlord the Leased Premises with
all keys and locks.  The Leased Premises shall be in the same condition as at
the commencement of this Lease or as altered/built out during the course of the
Lease, reasonable wear and tear only excepted. Landlord shall have the right to
treat any remaining property as abandoned and to dispose of such property at
Tenant's expense in any manner the Landlord deems fit.

 
 
P.
To permit Landlord without molestation to install reasonable "for lease" sign(s)
within Tenant's windows NINE (9) months prior to the end of the Lease Term.
Landlord covenant's to remove said sign(s) upon Landlord’s leasing of the Leased
Premises.

 
 
Q.
To pay when due all electricity separately metered to Leased Premises,
telephone, and other charges payable on account of Tenant’s use of utilities in
the Leased Premises.

 
12.  
LANDLORD’S IMPROVEMENTS

 
Landlord shall provide to Tenant an allowance of  Twelve Thousand Dollars
($12,000.00) towards work within the Leased premises.
 
Landlord and Tenant shall cooperate and work together to complete any and all
improvements to the Building during the Lease Term in a reasonable, timely,
workmanlike and quiet fashion.
 
Landlord shall charge Tenant standard overtime rates should Tenant request
Landlord to work within the Lease Premises before or after normal business
hours, defined herein as 7:30 AM to 4:00 PM Monday through Friday excepting
holidays.
Any built-in improvements installed for Tenant shall, at Landlord's option,
remain part of the Leased Premises at the termination of this Lease or shall be
or shall be removed at Tenant’s expense.
Goldberg Properties Management Inc. shall be the General contractor for all Work
to the Lease Premises which physically or permanently alters any portion of the
Property or requires a building permit issued by the City of Malden's Building
Department or any associate City Department.  However, Tenant shall have the
right to seek alternative quotes from other licensed Contractors.  Tenant may
select an alternative contractor's quote if such quote equals or exceeds a seven
& half percent (7.50%) reduction from Landlord's quote and Landlord declines to
match such alternative quote within forty-eight (48) hours after receiving a
copy of such alternative contractor’s quote from Tenant.
If Tenant’s contractor is selected to performed this bid work, then Tenant’s
contractor, shall additionally adhere to the following conditions:
 
 
1:
Contractor shall provide to Landlord prior to commencement of any work at the
Property evidence of appropriate workman compensation insurance coverage and
Liability Insurance Coverage (Minimum of One Million Dollars) by an Insurance
Company licensed to provide such insurance within the Commonwealth of
Massachusetts.

 
 
2:
Contractor shall only use materials equal to or that exceeds the quality of
materials already in place.  Contractor shall further make all reasonable
efforts to match all existing materials in place.

 
Tenant understands that any licensed contractor selected by Tenant other than
Goldberg Properties Management Inc. shall be considered an agent of the
Tenant.  Therefore, Tenant shall be liable and responsible for all actions or
inactions on the part of Tenant's contractor while within or on the Property.
 
 
 
10

--------------------------------------------------------------------------------

 
 
13. SMOKING POLICY
 
The Building shall be a SMOKE FREE building. At no time shall Tenant’s employees
smoke inside any interior area of the Property.  Tenant’s employees shall smoke
only in Landlord designated exterior area(s).  Tenant shall be responsible for
policing and picking up all improperly discarded cigarette butts in the
designated smoking areas.
Landlord shall make good faith efforts to enforce a smoke free policy within the
building against all Tenants.
 
14. LANDLORDS COVENANTS:
 
A. Landlord covenants and agrees to maintain in good repair the roof and the
structural integrity of the Building, the common areas, internally and
externally in and about the Building, all heating, ventilation and air
conditioning units and all other equipment located exterior to, but serving the
Building and the Leased Premises and all electrical and plumbing systems which
do not exclusively serve the Leased Premises.  However, if any damage arises
from Tenant or Tenant's employees, vendors, agents’ or customers’ misuse, Tenant
shall be solely responsible for repairing such damage and restoring the Building
and the Property to the same good working order and condition as on the
Commencement Date of this Lease, reasonable wear and tear only
excepted.  Landlord warrants that at the commencement of this Lease, all
plumbing, electrical, mechanical and other systems serving the Leased premises
shall be in good working order.
Notwithstanding the above, Tenant shall be solely responsible for all
maintenance and repairs (including replacement) of any HVAC system(s)
exclusively serving Tenant’s computer room.
 
B.  Landlord and Tenant shall use all reasonable efforts to resolve any problems
or conflicts that may arise between Landlord and Tenant in a timely and common
sense fashion.
 
C. Landlord shall furnish at no charge to Tenant, unless stipulated elsewhere
within this Agreement, in reasonable amounts, consistent with past practices,
the following services and utilities;
 
Heating:
Air Conditioning:
Hot Water:
City Water and Sewage:
Base Real Estate taxes
Off-Street Parking                                                      
Landscaping
Common Area Janitorial and related supplies
Tenant area Janitorial and related supplies
Common area Snow Plowing, Shoveling and salting of stairways.
Standard Rubbish Services
24-Hour Monitored Security System
On site security (10/1/-3/31; 4:30-8:30 M-F business days)
Landlord shall take all reasonable actions to provide Tenant with reasonable
quiet enjoyment of the Lease premises during normal business hours.
         
Notwithstanding Landlord’s obligations as set forth in this Section 14, through
December 31, 2010, Tenant in a timely and as reasonably necessary shall keep
Tenant's exterior entryways and steps at the rear entrance off the rear parking
lot of Tenant's Leased Premises (F-102, F-104 & F-104A) reasonably clear and
clean of all rubbish, snow and ice.


Tenant has requested and Landlord has agreed to reasonably clear Tenant's
private entryway to suites F-101, F-102, F-103 F-104 and F-104A and steps of
snow and ice and salt this area in a reasonable fashion through December 31,
2010.  Additionally it is agreed Landlord make good faith effort to coordinate
such removal before 8:00 AM.  Tenant shall be charged a fee of Sixty ($60.00)
dollars per snow storm as an additional charge for such service.


Landlord shall provide this service at the same time Landlord is providing snow
and ice removal services to other Tenant's and the exterior common areas of the
Property.  If Tenant deems it necessary and so notifies Landlord, Landlord shall
attempt to accelerate the timing of this service by Landlord’s then-current
vendor.  Until such time, as the entryways and steps are cleared in each
instance, Tenant shall direct Tenant's employees, visitors and agents to use the
main entryway areas of this Building.


Landlord shall shovel on behalf of the Tenant, but at Landlord’s expense the
access way leading to Tenant’s basement storage area. Landlord shall provide
this service at the same time Landlord is providing snow and ice removal
services to other Tenant's and the exterior common areas of this property.
 
 
11

--------------------------------------------------------------------------------

 
 
D.  Reasonable use
 
Landlord's providing of services or utilities to Tenant as described above is
strictly contingent upon Tenant's reasonable use or consumption of such
utilities and services.  If Landlord reasonably determines Tenant is wasting
such utilities, such as city water or other building services, and Tenant fails
to reduce such use after notice by Landlord, then such irresponsible use by
Tenant shall constitute a material breach of this Lease which at Landlord's
option may result in either an early termination of the Lease Term or an
immediate stoppage of Landlord supplying to Tenant such utilities and/or
services.
 
E.  Timing of Utilities
 
Heat and air conditioning shall be supplied during normal business hours defined
herein as:
 

  Monday - Friday 8:00 a.m. - 8:00 p.m.   Saturday 8:00 a.m. - 2:00 p.m.  
Sunday None

 
"Supplied", as used herein, shall mean that reasonably comfortable temperatures
are maintained during such hours, notwithstanding that HVAC systems may have to
be put in operation prior to 8:00 a.m., or operate until or after 8:00 p.m. on
such days.
 
Landlord acknowledges that Tenant may be using the Leased Premises beyond normal
business hours and agrees to arrange with a minimum of 24 hour notice for heat,
air conditioning, hot and cold water within the Leased Premises during all
extended "Tenant" business hours.
 
If Tenant's business hours exceed 8:00 a.m. - 8:00 p.m. Monday through Friday
and 8:00 a.m. - 2:00 p.m. on Saturday, then Tenant shall reimburse Landlord for
the additional costs of providing such services during such periods.
 
F.  Landlord shall furnish services in accordance with the terms of this Lease;
provided, however, that Landlord shall not be liable for, nor shall rent abate
because of interruption or cessation of any essential service to the Leased
Premises of the Building or agreed in this Lease to be furnished, which is due
to an accident, labor difficulties, scarcity of or inability to obtain fuel,
electricity, or any services or supplies from the sources from which they may
customarily have been obtained, fault of Tenant or any third party, or due to
any cause beyond the Landlord's control.
 
G.  Upon Tenant paying the rent and performing and observing all the covenants,
conditions, duties, and other provisions of this Lease on the Tenant's part to
be performed and observed, Tenant shall peacefully and quietly have and enjoy
the Leased Premises during the Lease Term without any manner of hindrance or
molestation from Landlord, subject however, to the terms and conditions of this
Lease.
 
H.           Landlord, warrants that on or before June 30,
2011, Landlord at Landlord’s sole expense, shall replace all eight HVAC systems
serving Tenant’s 2nd floor lease premises.
 
Landlord warrants that on or before December 31, 2010 Landlord shall replace the
existing lock systems for the front and rear doors for 30 Eastern Avenue and 40
Eastern Avenue with either card readers or magnetic door lock system(s).
 
If Landlord does not reasonably complete the above described Clause H., Landlord
improvements within the specified time period(s) then Tenant may send Landlord
notice of said inaction by Landlord and if Landlord does not completed said
improvement(s) within sixty (60) days from the date Landlord receives Tenants
notice of Landlord’s inaction, then Landlord shall pay Tenant a penalty of
$1,000.00 dollars for each month Landlord has not completed said improvement(s).
 
 
14A.           SECURITY SYSTEM(S):
Landlord has instructed Wayne Alarm System (alarm monitoring company) to
activate and monitor the alarm system covering the 30 & 40 Eastern Avenue lobby
hallway(s) and the front and rear entryway door systems during the following
daily schedule:
 
 

    Alarm ON Alarm OFF   Monday    9:30PM  6:30AM   Tuesday   9:30PM 6:30AM  
Wednesday   9:30PM  6:30AM   Thursday   9:30PM  6:30AM   Friday 10:00PM  6:30AM
  Saturday    7:00PM  6:30AM   Sunday    7:00PM  6:30AM        

 
     
 
12

--------------------------------------------------------------------------------

 
 
15. CASUALTY OR EMINENT DOMAIN TAKING:
 
If the Leased Premises or Building, or any substantial part (twenty-five percent
(25%) or more of either materially affecting Tenant’s operations), shall be
taken by or under threat of right of Eminent Domain or shall be materially
destroyed or damaged by fire or other casualty or by action of any public or
other authority, or shall suffer any material direct or consequential damage for
which Landlord and Tenant, or either of them, shall be entitled to compensation
by reason of anything done in pursuance of any public or other authority during
the term of this Lease or any extension or renewal thereof, then this Lease
shall forthwith terminate at the election of the Landlord, which election may be
made notwithstanding Landlord's entire interest may have been divested; and, if
Landlord shall not so elect, then in case such taking, destruction, or damage
renders the Leased Premises unfit for use and occupation, a just proportion of
the rent according to the nature and extent of injury, shall be abated until the
Leased Premises (or, in case of a partial taking, what remains thereof) shall
have been put in proper condition for use and occupation.
Landlord reserves all rights to damage to the Leased Premises and Building and
the leasehold hereby created, whether now accrued or hereafter accruing, by
reason of anything lawfully done in pursuance of any public or other authority,
and by way of confirmation, Tenant grants to Landlord all of Tenant's rights to
such damages and covenants to execute and deliver such further instruments of
assignments thereof as Landlord may from time to time reasonably request,
provided, however, that nothing herein shall impair Tenants right to maintain an
action for a separate award from a third party for damage to the Leased Premises
or Tenant's separate property or for moving and relocation expenses.
Within forty-five (45) days following the date of the event (fire/casualty),
Landlord must provide Tenant with a written notice informing Tenant whether
Landlord intends to restore the Lease premises to their prior condition.  If
Landlord notifies Tenant that Landlord intends to materially repair and restore
the building within 120 days after the event and if such repair/restoration are
not materially completed to allow Tenant to reasonably operate Tenant’s business
out of Tenant’s Lease premises then Tenant in good faith shall notify Landlord
in writing within five (5) business days thereafter of Tenant’s list of items
not materially completed.  Landlord shall have five (5) business days to
complete said items. If Landlord has not materially completed Tenant’s list
within five (5) business days after receipt of said list, then this Lease shall
be automatically terminated.  Rent shall be abated until such time as the
building is repaired or restored or the lease is terminated as set forth above.
 
16. BROKERAGE:
 
Both the Tenant and the Landlord warrant that except as set forth in this
Section 16. neither party has had any dealings with any agent or broker in
connection with the Leased Premises which would result in any brokerage fees or
commissions being due and payable by either party.
 
17. LIMITATIONS OF LANDLORDS LIABILITY:
 
Landlord's obligations, rights and privileges under this Lease (including,
without limitation, any work letter or similar agreement between Landlord and
Tenant) beyond mere holding of legal title to the Leased Premises and other real
estate of which the Leased Premises are a part, shall be performed, held and
enjoyed by the beneficial owners of Landlord's; but without recourse by Tenant
in any case against the personal estate of such beneficiaries or beyond the real
estate of which the leased premises are a part.
 
The covenants and agreements of Landlord and Tenant shall run with the land and
will be binding on and inure to the benefit of them and their respective heirs,
executors, administrators, successors and assigns; but no covenant, agreement or
undertaking of Landlord, expressed or implied, shall bind any person except for
matters occurring during such person's period of ownership of the Building, and
no fiduciary, shareholder, or beneficiary of Landlord, if a trust shall be
individually bound.  Tenant agrees to look only to the owner of the Building for
performance of Landlord's obligations.
 
18. REMEDIES CUMULATIVE:
 
Any and all rights and remedies which a party hereunder may have under this
Lease, at law in equity, shall be cumulative and shall not be deemed
inconsistent with each other or exclusive, and any two (2) or more of such
rights and remedies may be exercised at the same time insofar as permitted by
law.
 
19. EFFECT OF WAIVERS OF DEFAULT:
 
No consent or waivers, expressed or implied, by the Landlord to or of any breach
of any covenant, condition or duty of Tenant shall be construed as a consent or
waiver to or for any other breach of the same or any other covenant, condition,
or duty hereunder.
 
The parties acknowledge that their covenants under this Lease are independent
and therefore Tenant waives any right to set off against the Tenant's
obligations to Landlord any money allegedly due from Landlord by reason of any
purported default by the Landlord hereunder or otherwise.
 
 
13

--------------------------------------------------------------------------------

 
 
 
20. NOTICE FROM ONE PARTY TO THE OTHER:
 
Any notice from Landlord to Tenant shall be deemed to have been given if mailed
by Registered or Certified Mail addressed to the Tenant at the Leased Premises
with a copy to Tenant's legal Council whose address is as follows:
 
Ms. Susan E. Ball, General Counsel
Cross Country Healthcare, Inc.
6551 Park of Commerce Blvd., NW
Boca Raton, FL  33487
or such other address as the Tenant shall have last designated by written notice
to the Landlord, so mailed.  Any notice from the Tenant to the Landlord shall be
deemed to have been given if mailed by Registered or Certificate Mail addressed
to the Landlord at Goldberg Properties Management Inc., Harbor Place Suite 100
B, 7 Rantoul Street, Beverly, Massachusetts, 01915, or such other address as the
Landlord shall have last designated by written notice to the Tenant so mailed.
 
21. LANDLORD'S REMEDIES UPON DEFAULT:
 
In the event that Tenant fails to pay any rent or other charges due hereunder
within ten (10) days after notice from Landlord that the same is due; or fails
to perform any of Tenant’s obligations under the terms, conditions, or covenants
of this Lease for more than thirty (30) days after receipt of written notice of
such failure or if such failure shall be of such nature that the same cannot be
reasonable cured or remedied within such thirty (30) day period, Tenant shall
not in good faith have commenced the curing or remedying of such failure within
such thirty (30) day period and thereafter diligently proceed therewith to
completion; or if the Tenant shall abandon the Leased Premises; or if this Lease
or the estate created hereby, shall be taken in execution or by other process of
law; or if the Tenant shall be adjudicated insolvent or bankrupt pursuant to the
provisions of any state or federal insolvency or bankruptcy act; or if a
receiver or Trustee or the property of the Tenant shall be appointed by reason
of the Tenant's insolvency and inability to pay debts; or if any assignment
shall be made of the Tenant's property for the benefit of the creditors,(all of
the foregoing being events of default), then and in any such event, the
Landlord, besides other rights or remedies it may have, shall have the immediate
right to re-enter the Leased Premises and to remove all persons and property
there from without notice or resort to legal process and without being deemed
guilty of trespass or become liable for any loss or damage which may be
occasioned thereby.
If Tenant shall fail to pay the rent or any other charges within Ten (10) days
after same becomes due and payable, in addition to Tenant’s late charge, such
unpaid amounts shall bear interest from the due date at FOUR percent (4.00%)
above the prime interest rate of the Citi Bank or its successor.  In no event
shall the interest rate payable by Tenant exceed eighteen percent (18%).
 
22.  RULES AND REGULATIONS:
 
Landlord may establish at any time rules and regulations which Landlord may
reasonably deem appropriate for, among other things, the orderly and efficient
management and operation of the Building, the safety and convenience of all
persons at any time properly within or about the Building, the protection and
security of property, and for dealing with any emergencies.  Tenant agrees
always to comply with such rules and regulations notwithstanding any failure of
other Tenant's or occupants of the Building to observe the same or Landlord's
failure to enforce the same against any persons other than Tenant.  Landlord
agrees to enforce its rules and regulations with respect to other Tenants.
 
23.  SUBORDINATION:
 
This lease shall, at the option of the Landlord, be subject and subordinate to
any mortgages or trust deeds, present or future, to any bank, financial
institution, and/or insurance company, covering the leased premises.
 
Such subordination shall not be effective against the Tenant, unless the Tenant
is provided with a non-disturbance agreement executed by the party to which
Tenant's interest will be subordinated.  Tenant's tenancy shall not be disturbed
so long as Tenant is not in default under this Lease.  Landlord
shall, within reasonable time after the execution of this Lease, provide Tenant
with such non-disturbance agreement from Landlord's mortgagee.  Tenant agrees
that it shall upon notice of the Landlord, execute, acknowledge and deliver any
and all instruments requested by the Landlord which Landlord may reasonably
require in order to effect the issuance of such subordination.
 
 Any future subordination, non-disturbance and attornment agreement will be
substantially similar to documents already in place or current CitiBank standard
agreements.
 
 
 
14

--------------------------------------------------------------------------------

 
 
24.  NO ACCORD AND SATISFACTION:
 
No acceptance by the Landlord of a sum smaller than the Base Rent, additional
rent, or any other amount due to Landlord shall be deemed accepted other than on
account of the earliest installment of such amount as then may be due and
payable by Tenant nor shall any such payment of a smaller amount than due be
deemed an accord and satisfaction under the terms of this Lease.
 
25.  APPLICABLE LAW AND CONSTRUCTION:
 
This lease shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.  If any provisions of this Lease shall to any
extent be invalid, the remainder of this Lease shall not be affected
thereby.  There are no oral or other written agreements between Landlord and
Tenant affecting this Lease.  This Lease may be amended only by an instrument in
writing executed by both Landlord and Tenant.
 
26.  SEVERABILITY:
 
If any provisions of this Lease shall be determined to be void by any court of
competent jurisdiction, such determination shall not affect any other provision
of this Lease, and all other provisions shall remain in full force and effect.
If any provision of this Lease is capable of two (2) constructions, one of which
would render the provision void and the other of which would render the
provision valid, then the provision shall have the meaning which renders it
valid.
 
27.  ESTOPPEL CERTIFICATIONS:
 
Promptly at the Landlord's reasonable request, Tenant shall furnish to Landlord
(or as the Landlord may direct) Tenant's written and duly signed certification
that this Lease is in full force and effect without amendment (or with such
changes as may then be effective, which shall be stated in the certificate), any
defense, offset, or counterclaim against rent-payment or other obligations
hereunder which Tenant may have; the dates to which rent and other charges have
been paid; and that neither Landlord nor Tenant is in default under this Lease
(or specifying any default of either party in detail in the certificate).  Any
prospective purchaser or mortgagee may rely on such certifications.
 
Promptly at Tenant's reasonable request, Landlord will furnish to Tenant (or as
the Tenant may direct) Landlord's written and duly signed certification that
this Lease is in full force and effect without amendment (or with such changes
as may then be effective, which shall be stated in the certificate), any
defense, offset, counterclaim or other obligations hereunder which Landlord may
have, the dates to which rent and other charges have been paid, and that neither
the Landlord nor the Tenant is in default under this Lease (or specifying any
default of either party in detail in the certificate).  Any prospective
purchaser or mortgagee may rely on such certifications.
 
28: WAIVER OF SUBROGATION:
 
The parties hereto shall procure an appropriate clause in, or endorsement on,
any fire or extended coverage insurance policy covering the Leased Premises or
the Building or personal property, or fixtures or equipment located thereon or
herein, pursuant to which the insurance company providing such insurance waives
subrogation or consent to a waiver of right of recovery, and having obtained
such clauses or endorsements of waiver of subrogation or consent to a waiver of
right of recovery, each party hereby agrees that it shall not make any claim
against or seek to recover from the other for any loss or damage to its property
or the property of others resulting from fire or other perils covered by such
fire and extended coverage insurance.
Notwithstanding the foregoing provisions of this Section 28, the party obtaining
and paying the premium for such insurance shall not be required to obtain such
endorsement or waiver if an additional premium cost is incurred therefore,
unless the other party hereto, for whose benefit such endorsement or waiver is
obtained, pays such additional premium costs.
 
29:  NOTICE OF LEASE:
Landlord and Tenant agree that upon the request of either party, they shall
execute a Notice of Lease in recordable form setting forth the relevant terms of
this Lease.
 
 
30:  MISCELLANEOUS PROVISIONS:
 
A: Right of Expansion:
Commencing January 1, 2011, Tenant shall have the first right within three
business days of written notice from Landlord to Lease any vacant first floor
office space under the same terms and conditions that Tenant leases 2nd and 3rd
floor office space from Landlord.
 
 
B:
Existing Lease Agreement:

 
Landlord and Tenant’s existing Lease Agreement

 
dated March 30, 2004 shall continue in full

 
force and effect with respect to overage operating

 
and real estate charges Tenant owes Landlord

 
through December 31st 2010.

 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
 
31:  EXECUTION OF LEASE:
 
The submission of this Lease shall not bind the Landlord to the terms and
conditions hereof until Landlord has executed this Lease in full.
 
IN WITNESS WHEREOF, the parties hereby accept and agree to abide by the terms,
conditions and covenants of this Lease under seal this first day, of July, 2010.
 
 

 7/12/10
 
 
/s/ Edward R. Spadoni    Date  
Edward R. Spadoni as President
     
For MCVT, Inc.
         

 

 7/16/10
 
 
/s/ Steven J. Goldberg    Date  
Steven J. Goldberg, Co-Manager,
     
for the Goldberg Brothers Real Estate LLC
         

 

 7/15/10
 
 
/s/ William H. Goldberg    Date  
William H. Goldberg, Co-Manager,
     
for the Goldberg Brothers Real Estate LLC
         

 
16
 